Citation Nr: 0812852	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  04-10 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
intervertebral disc syndrome.  

2.  Entitlement to restoration of a 50 percent rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1953 to July 
1972. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which confirmed a 10 percent rating 
for a lumbar spine disorder, later diagnosed as 
intervertebral disc syndrome, and increased a previous 
noncompensable rating to 30 percent for bilateral hearing 
loss.  Timely appeals were noted with respect to that 
decision.    

During the course of the appeal, the veteran's ratings were 
increased to 20 percent for intervertebral disc syndrome, 
effective January 17, 2003, and to 50 percent for bilateral 
hearing loss, effective April 1, 2005.  In December 2006, VA 
proposed a reduction of the veteran's rating for bilateral 
hearing loss from 50 percent to 20 percent.  By rating action 
dated July 2007, the RO formally reduced the veteran's 
evaluation for bilateral hearing loss to 40 percent, 
effective November 1, 2007. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).   The Court further held that, where a 
claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the issues remain in appellate status. 

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on February 14, 2008.  A 
copy of the hearing transcript has been associated with the 
file.

The issue of restoration of a 50 percent rating for bilateral 
hearing loss is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


FINDING OF FACT

The veteran's intervertebral disc syndrome is manifested by 
flexion to 55 degrees, extension to 15 degrees, lateral 
flexion to 25 degrees bilaterally, and rotation to 25 degrees 
bilaterally.  There is no evidence of ankylosis or 
incapacitating episodes.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
intervertebral disc syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated February 2003 and December 2006, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for an increased rating; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  In December 
2006, the veteran was notified of the way initial disability 
ratings and effective dates are established.

According to Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), 
in an increased-compensation claim, section 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation; for example,  
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed.Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  Id. There must be a demonstration that there was 
no error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3rd Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  

The veteran has demonstrated an awareness of the need to 
present evidence showing the impact of his disability on his 
employment and daily life. In his February 2008 hearing 
testimony, the veteran testified as to the increase in the 
severity of his symptoms and the impact of his intervertebral 
disc syndrome on activities of daily living, such as dressing 
and bathing.  During his VA examinations, the veteran noted 
the impact of his back disability on his ability to work.  
Actual knowledge is established by his statements 
demonstrating an awareness of what is necessary to 
substantiate the claim.  See Vazquez-Flores, slip op. at 12, 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

Further, although the veteran has not received notice of the 
criteria necessary for an increased rating under DC 5243, VA 
has obtained all relevant evidence necessary to make a 
decision based upon that Diagnostic Code.  The veteran's 
pertinent medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  There is no objective evidence 
indicating that there has been a material change in the 
veteran's service-connected intervertebral disc syndrome 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The April 2003, April 2005 and November 2006 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.   The records satisfy 38 C.F.R. § 
3.326.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence which was needed to 
establish the claim and since VA has obtained all relevant 
evidence.  
Any defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there was 
VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.  As there is no indication that any failure on 
the part of VA to provide additional notice of assistance 
reasonably affects the outcome of this case, the Board finds 
that such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The Board is satisfied that the 
duties to notify and assist have been met.  

Increased Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

During the course of the veteran's claim, the regulations for 
rating disabilities of the spine were revised, effective 
September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  
The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim, the Board 
should first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the former and revised versions 
of the regulation.  However, if the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Diagnostic Code 5293 (in effect from September 23, 2002 
through September 25, 2003) provided that intervertebral disc 
syndrome (preoperatively or postoperatively) was to be rated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate ratings of its chronic orthopedic and neurologic 
manifestations along with ratings for all other disabilities, 
whichever method results in the higher rating.  Diagnostic 
Code 5293 (in effect from September 23, 2002 through 
September 25, 2003) provided a 10 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; a 20 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months; a 40 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a.

Notes following Diagnostic Code 5293 (in effect from 
September 23, 2002 through September 25, 2003) provided 
guidance in rating intervertebral disc syndrome.  Note (1) 
provided that, for purposes of ratings under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provided that, 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities were to be evaluated separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) provided that, if intervertebral disc 
syndrome was present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, each segment was to be rated on the basis of 
chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method resulted in a 
higher rating for that segment.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides 
that intervertebral disc syndrome (IVDS) is to be rated 
either under the General Rating Formula for  Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a.

A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent disability rating is assigned for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  Id.

A 40 percent disability rating is assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent disability rating is assigned for unfavorable 
ankylosis of the entire spine.  Id.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; a 
20 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) provides that, if intervertebral disc 
syndrome is present in more than one spinal segment and the 
effects in each spinal segment are clearly distinct, each 
segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 
thirty degrees, and left and right lateral rotation is zero 
to 30 degrees on the right and left.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note 2.

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, also is to 
be considered when ascertaining the severity of 
musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

Analysis

On VA examination of the lumbar spine in April 2003, flexion 
was to 80 degrees and extension was to 30 degrees.  Lateral 
flexion was to 40 degrees bilaterally.  Rotation was to 35 
degrees bilaterally.  There was no ankylosis present.  There 
was some loss of function on repetitive movements due to 
pain.  The veteran reported radiation down the left leg, and 
signs of radiculopathy were noted by the examiner.  The 
veteran indicated that he had lost some time from work 
because of his back pain.  He reported incapacitating 
episodes, but noted that his physician had not recommended 
bed rest.  

On VA examination of the lumbar spine in April 2005, flexion 
was to 90 degrees and extension was to 20 degrees.  Lateral 
flexion was to 20 degrees bilaterally.  Rotation was to 20 
degrees bilaterally.  There was no ankylosis.  The 
neurological examination was within normal limits and motor 
function in the lower extremities was 5/5.  There was no 
indication that bed rest had been prescribed by his 
physician.  He had lost no work because of his back symptoms.  
However, there was some functional loss due to pain.  

A third VA examination took place in November 2006.  Flexion 
was limited to 55 degrees and extension to 15 degrees.  
Lateral flexion was to 25 degrees bilaterally.  Rotation was 
to 25 degrees bilaterally.  Upon repetition, there was some 
functional loss due to pain, lack of endurance, and increased 
fatigue.  The veteran had an antalgic gait and evidence of 
radiculopathy in his left leg.  Incapacitating episodes were 
denied.  The veteran had retired from work, and there was no 
indication that his spine disorder played a role in his 
retirement.  Intervertebral disc syndrome affecting the deep 
peritoneal nerve was diagnosed.  

The Board finds that the evidence does not show entitlement 
to an increased rating under the old schedular criteria.  
There is no evidence that the veteran was prescribed bed rest 
for incapacitating episodes.  Thus, entitlement to an 
increased rating under former Diagnostic Code 5293 is not 
warranted.   

Under the old criteria, the orthopedic manifestations of the 
veteran's lower back symptoms would most appropriately be 
evaluated under Diagnostic Code 5292 for limitation of motion 
of the lumbar spine.  Under DC 5292, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (2003).

The orthopedic manifestations of the veteran's intervertebral 
disc syndrome can be termed "moderate" under the old DC 
5292.  In November 2006, the veteran's flexion was limited to 
55 degrees and his extension to 15 degrees, a substantial 
change from the ranges of motion seen on VA examinations in 
April 2003 and April 2005.   The evidence does not warrant a 
finding of severe limitation of motion.  He was able to 
ambulate without assistance and perform functions of daily 
living.  

The evidence showed that the veteran's intervertebral disc 
syndrome causes neurological manifestations in the form of 
radiculopathy.  However, the veteran is in receipt of a 
separate 10 percent evaluation for his left leg radiculopathy 
since November 2006.  

Under the new schedular criteria, the veteran's disability 
may be rated under the General Rating Formula for  Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating  
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.   

The veteran's intervertebral disc syndrome is currently 
manifested by flexion limited to 55 degrees, extension to 15 
degrees, lateral flexion to 25 degrees bilaterally, and 
rotation to 25 degrees bilaterally.  A rating in excess of 20 
percent under the General Rating Formula for Diseases and 
Injuries of the Spine is warranted only when flexion is 
limited to 15 degrees or less, or there is ankylosis of the 
spine.  Entitlement to an increased rating under the General 
Rating Formula has not been shown.

There is also no basis for an increased evaluation under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  The evidence does not show that the 
veteran suffers from incapacitating episodes that resulted in 
prescribed bed rest.  Although on examination in April 2003 
and April 2005 the veteran recounted episodes of severe pain 
described by him as incapacitating, there is no evidence that 
the pain resulted in bed rest prescribed by a physician.  
Entitlement to an increased rating under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes has not been shown. 

The Board has also considered whether a higher evaluation is 
warranted on the basis of functional loss.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 204-7 (1995).  The 
evidence shows that there is some functional loss due to 
pain, fatigability and lack of endurance.  However, even when 
this effect is considered, the Board finds that there is not 
adequate pathology or symptoms that would warrant an 
evaluation in excess of 20 percent for functional loss.   See 
DeLuca, 8 Vet. App. 204-7 (1995).

Higher alternative ratings are available under both the old 
and revised schedular criteria.  There is no evidence of a 
fracture of the vertebra or ankylosis of any part of the 
spine, however, that would entitle the veteran to an 
increased rating under any of those applicable Diagnostic 
Codes.  There is also no evidence of severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion that would entitle the veteran to an increased rating 
under the former DC 5295.  

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected intervertebral disc syndrome 
presents an exceptional or unusual disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of regular schedular standards.  
A referral for consideration of an extraschedular rating is 
not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); see also Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation for intervertebral 
disc syndrome.  Thus, the preponderance of the evidence is 
against the veteran's claim for an increased evaluation.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 
ORDER

Entitlement to a rating in excess of 20 percent for 
intervertebral disc syndrome is denied. 


REMAND

Following the December 2006 proposed reduction in rating for 
bilateral hearing loss, the veteran was afforded VA 
audiological examination in July 2007.  This examination 
included a controlled speech hearing test (Maryland CNC) and 
a puretone audiometry test.  However, the puretone audiometry 
test does not indicate the pure tone threshold at 3000 Hertz 
in the left ear.  Thus, the results cannot be certified.  

These findings are inadequate to determine the veteran's 
level of disability, which is of paramount concern when a 
reduction in rating is proposed.  Thus, a remand for a new 
audiological examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiology examination to determine the 
severity of his bilateral hearing loss.  
All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail, including all 
puretone thresholds, puretone threshold 
averages and Maryland CNC tests.  The 
claims folder must be available for review 
by the examiner in conjunction with the 
examination and this should be 
acknowledged in the report. 

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


